DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species Q in the reply filed on 13 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (Species L-O), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because of use of the phrase “a dispenser is provided”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2016/0144993 (George).
With regard to claim 1, George discloses a dispenser (liquid is dispensed through opening 54 or the opening described in paragraph [0038]), comprising: a product chamber having a tubular structure (cylindrical main body section 20; Fig. 1; paragraph [0036]) a base at a first end of the tubular structure (base section 30) configured to allow the dispenser to be stood upright on the base (circular footprint, paragraph [0006]; standard use of consumer bottle package, paragraph [0006]; inherent in the definition of the word “base”); an applicator tip opposite the base at a second end of the tubular structure and having a chevron or conical applicator shape (conical top section 40/100 with opening 54/as described in paragraph [0038]; Figs. 1, 3, 4), wherein the applicator tip is a writing applicator tip (this recitation does not limit the tip to any particular structure, since any dispensing device can be used to “write”) that includes a removable perforation covering an opening through which a content contained in the product chamber can be dispensed (see discussion in paragraph [0038]).

With regard to claim 7, which depends from claim 1, George discloses the tubular structure comprises paper (paragraph [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. patent no. 3,832,071 (Chaney) discloses a dispenser for error correcting fluids that includes a conical tip (Fig. 2).

U.S. patent no. 5,344,322 (Wilcox et al.) discloses a craft art system for forming three-dimensional bead matrix designs and method therefore that includes a conical tip (Fig. 15-17).
U.S. patent no. 5,497,913 (Baker) discloses a mixing bag arrangement that includes a conical tip (Fig. 2) with a removable perforation (at perforations 48).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754